959 F.2d 231
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Deborah Gail Reid HUDSON, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  Patricia Hunt;  Stanley Peele;North Carolina Memorial Hospital;  Sylvester Harrington;John J. Haggerty;  Mary C. Tolton;  Lindy Pendergrass;Barbara Boat;  John M. Bourlon;  David W. Hudson,Defendants-Appellees.
No. 91-2232.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1992.Decided April 3, 1992.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.   Hiram H. Ward, Senior District Judge.  (CA-91-22-1)
Deborah Gail Reid Hudson, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Robert Worthington Spearman, Parker, Poe, Adams & Bernstein, Raleigh, N.C., Geoffrey E. Gledhill, Coleman, Bernholz, Bernholz, Gledhill, Hargrave & Herman, Hillsborough, N.C., John M. Bourlon, John M. Bourlon, P.A., Todd Earl McCurry, Foskett & McCurry, Durham, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Deborah Gail Reid Hudson appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Hudson v. State of North Carolina, No. CA-91-22-1 (M.D.N.C. Aug. 23, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although the absolute immunity of the state court judges named in this suit would not prevent the district court from awarding injunctive relief,  see Pulliam v. Allen, 466 U.S. 522 (1984);   Timmerman v. Brown, 528 F.2d 811, 813-14 (4th Cir.1975), "lower federal courts possess no power whatever to sit in direct review of state court decisions."   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 n. 16 (1983) ( quoting Atlantic Coast Line Ry. v. Brotherhood of Locomotive Eng'rs, 398 U.S. 281, 296 (1970)).   Accordingly, the district court correctly declined to review the constitutionality of the terms of a North Carolina state court visitation order